SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 000-49792 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Jacksonville Savings Bank 401(k) Profit Sharing Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Jacksonville Bancorp, Inc. 1211 West Morton Road Jacksonville, IL 62650 Jacksonville Savings Bank 401(k) Profit Sharing Plan EIN 37-1323 Accountants’ Report and Financial Statements December 31, 2009 and 2008 BKD LLP CPAs & Advisors Jacksonville Savings Bank 401(k) Profit Sharing Plan December 31, 2009 and 2008 Contents Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 Report of Independent Registered Public Accounting Firm Trustees Jacksonville Savings Bank 401(k) Profit Sharing Plan Jacksonville, Illinois We have audited the accompanying statements of net assets available for benefits of Jacksonville Savings Bank 401(k) Profit Sharing Plan as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Jacksonville Savings Bank 401(k) Profit Sharing Plan as of December 31, 2009 and 2008, and the changes in its net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated, in all material respects, in relation to the basic financial statements taken as a whole. /s/ BKD, LLP Decatur, Illinois June 9, 2010 Federal Employer Identification Number:44-0160260 1 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Statements of Net Assets Available for Benefits December 31, 2009 and 2008 Assets Investments, at Fair Value $ $ Receivables Employer's contribution — Total assets Liabilities Accounts payable — 4 Net Assets Available for Benefits $ $ See Notes to Financial Statements 2 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Statements of Changes in Net Assets Available for Benefits Years Ended December 31, 2009 and 2008 Investment Income Net appreciation (depreciation) in fair value of investments $ $ ) Interest and dividends Net investment income (loss) ) Contributions Employer Participants Rollovers Total additions ) Deductions Benefits paid to participants Net Increase (Decrease) ) Net Assets Available for Benefits, Beginning of Year Net Assets Available for Benefits, End of Year $ $ See Notes to Financial Statements 3 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 Note 1: Description of the Plan The following description of Jacksonville Savings Bank 401(k) Profit Sharing Plan (Plan) provides only general information.Participants should refer to the Plan document and Summary Plan Description for a more complete description of the Plan’s provisions, which are available from the plan administrator. General The Plan is a defined contribution plan covering all full-time employees of the Jacksonville Savings Bank (Bank) who have at least one year of service, have completed 1,000 hours of service and are age 21 or older.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute up to the maximum dollar limit set by law of pre-tax annual compensation, as defined in the Plan.Employee rollover contributions are also permitted.The Bank makes a matching contribution calculated as a percentage of the before tax contribution made on behalf of each contributing participant.The Bank determines the percentage each year.The Bank elected to match 2009 and 2008 contributions up to 3.5% of the eligible compensation of each participant.The Bank may also, at its sole discretion, contribute to the Plan an amount to be determined from year to year as a profit sharing contribution.The Bank did not make a profit sharing contribution in 2009 or 2008. Participant Investment Account Options Investment account options available include various mutual funds, certificates of deposit, and common stock of Jacksonville Bancorp, Inc.Each participant has the option of directing his contributions into any of the separate investment accounts and may change the allocation daily. Participant Accounts Each participant’s account is credited with the participant’s contribution, the Bank’s contribution and plan earnings.The benefits to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are immediately vested in their voluntary contributions and the Bank’s matching contributions plus earnings thereon.Vesting in the Bank’s profit sharing contribution portion of their accounts plus earnings thereon is based on years of service.A person is fully vested after 6 years of continuous service.Forfeitures are used to reduce the administrative expenses of the Plan. 4 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 Payment of Benefits Upon termination of service, a participant may elect to receive a lump-sum amount equal to the value of his account. Forfeited Accounts At December 31, 2009 and 2008, the Plan had no forfeited nonvested accounts. Plan Termination Although it has not expressed an intention to do so, the Bank has the right under the Plan to discontinue its contributions at any time and to terminate the Plan, subject to the provisions of ERISA.In the event of plan termination, participants will become 100% vested in their accounts. Note 2: Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared on the accrual basis of accounting. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of net assets and changes in net assets and disclosure of contingent assets and liabilities at the date of the financial statements.Actual results could differ from those estimates. Valuation of Investments and Income Recognition Quoted market prices, if available, are used to value investments.Common stock is valued at the closing bid price reported on the active market on which the individual securities are traded.Mutual funds and the money market fund are valued at the net asset value (NAV) of shares held by the plan at year end.Certificates of deposit are valued at amortized cost, which approximates fair value. Purchases and sales of securities are recorded on a trade-date basis.Interest income is recorded on the accrual basis.Dividends are recorded on the ex-dividend date.Net appreciation (depreciation) includes the Plan’s gains and losses on investments bought and sold as well as held during the year. 5 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 Plan Tax Status The Plan obtained its latest determination letter on May 22, 1996, in which the Internal Revenue Service stated that the Plan and related trust, as then designed, were in compliance with the applicable requirements of the Internal Revenue Code and therefore not subject to tax.The Plan has been amended since receiving the determination letter.However, the Plan Administrator believes that the Plan and related trust are currently designed and being operated in compliance with the applicable requirements of the Internal Revenue Code.The Plan is no longer subject to U.S. federal tax examinations by tax authorities for years before 2006. Payment of Benefits Benefit payments to participants are recorded upon distribution. Note 3: Investments The Plan’s investments are held by a bank-administered trust fund.The Plan’s investments (including investments bought, sold and held during the year) appreciated (depreciated) in fair value as follows: Net Appreciation Fair in Fair Value Value at During Year End of Year Mutual funds $ $ Common stock Money market fund — Certificates of deposit — $ $ 6 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 Net Depreciation Fair in Fair Value Value at During Year End of Year Mutual funds $ ) $ Common stock ) Money market fund — Certificates of deposit — $ ) $ The fair value of individual investments that represented 5% or more of the Plan’s net assets available for benefits in either year were as follows: American Funds Investment Company of America $ $ American Funds Growth Fund of America American Funds Income Fund of America American Fund Fundamental Investors American Funds American Balanced American Funds Capital World Growth and Income Jacksonville Bancorp, Inc. common stock Interest and dividends realized on the Plan’s investments for the year ended 2009 and 2008 were $156,338 and $194,399. Note 4: Party-in-Interest Transactions Party-in-interest transactions include those with fiduciaries or employees of the Plan, any person who provides services to the Plan, an employer whose employees are covered by the Plan, a person who owns 50 percent or more of such an employer, or relatives of such persons. 7 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 The Plan’s investments are held in a trust account administered by Jacksonville Savings Bank.Active participants can purchase the common stock of Jacksonville Bancorp, Inc., the parent of the Bank.At December 31, 2009 and 2008, participants held 100,971 and 96,765 shares, respectively. The Plan also holds certificates of deposit with Jacksonville Savings Bank, totaling $2,012,381 and $1,739,193 at December 31, 2009 and 2008, respectively. The Plan incurs expenses related to general administration and record keeping.The plan sponsor pays these expenses and certain accounting and auditing fees relating to the Plan. Note 5: Fair Value of Plan Assets ASC Topic820, Fair Value Measurements, defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Topic820 also specifies a fair value hierarchy which requires a plan to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets Following is a description of the valuation methodologies and inputs used for assets measured at fair value on a recurring basis and recognized in the accompanying statements of net assets available for benefits, as well as the general classification of such assets pursuant to the valuation hierarchy. Investments Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.Level1 securities include common stock, mutual funds and a money market.If quoted market prices are not available, then fair values are estimated by using pricing models, quoted prices of securities with similar characteristics or discounted cash flows.There were no Level 2 securities.In certain cases where Level1 or Level2 inputs are not available, securities are classified within Level3 of the hierarchy.Level3 securities include certificates of deposit. 8 Table of Contents Jacksonville Savings Bank 401(k) Profit Sharing Plan Notes to Financial Statements December 31, 2009 and 2008 The following table presents the fair value measurements of assets recognized in the accompanying statements of net assets available for benefits measured at fair value on a recurring basis and the level within the fair value hierarchy in which the fair value measurements fall at December 31, 2009 and 2008: Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Common stock $ $ $
